IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE

         GARY WAYNE WILLIAMS V. JUDITH MARIE WILLIAMS

                 Direct Appeal from the Circuit Court for Hamilton County
                  No. 99-DR-1173 Hon. Samuel H. Payne, Circuit Judge



                   No. E1999-02750-COA-R3-CV - Decided June 23, 2000



Judgment was entered to be paid at a future date. Judgment holder sought in a later action an award
of interest on the judgment which the Trial Court denied.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

FRANKS, J., delivered the opinion of the court, in which SUSANO, J., and SWINEY , J., joined.


Michael E. Richardson, Poole, Thornbury, Morgan & Richardson, Chattanooga, for Appellant.

Traci Owen Vella, Chattanooga, for Appellee.




                                            OPINION



               The genesis of this action was a divorce decree entered on April 15, 1991, and the
father appeals from the Trial Judge’s denial of his Petition filed in August 1999, to award post-
judgment interest on an equity judgment entered in the divorce decree.

               In the Final Judgment of Divorce the wife was awarded the marital residence, but a
lien was impressed for the husband in the amount of $21,200.00 on the property. The home was to
be sold no later than the youngest child’s eighteenth birthday and then the lien would be satisfied
from the proceeds of the sale of the residence.

              Husband argues that he should have been awarded post-judgment interest on the
$21,200.00 judgment from the time of the 1991 decree pursuant to Tenn. Code Ann. §47-14-121 and
Tenn. Code Ann. §47-14-122. These statutes read as follows:

               § 47-14-121. Interest on judgments and decrees
                       Interest on judgments, including decrees, shall be computed at the effective
               rate of ten percent (10%) per annum, except as may be otherwise provided or
               permitted by statute; provided, that where a judgment is based on a note, contract,
               or other writing fixing a rate of interest within the limits provided in § 47-14-103 for
               that particular category of transaction, the judgment shall bear interest at the rate so
               fixed.

               § 47-14-122. Interest on judgments and decrees; time from calculation
                       Interest shall be computed on every judgment from the day on which the jury
               or the court, sitting without a jury, returned the verdict without regard to a motion for
               a new trial.

                Husband also cites the case of Inman v. Inman, 840 S.W.2d 927, 932 (Tenn. Ct. App.
1992), wherein the Court stated that the right to post-judgment interest was statutory and “the failure
of any court to expressly provide such interest in its judgment does not abrogate the statute.” Inman
is distinguishable from the instant case, because in Inman the wife had been awarded a judgment of
$100,000.00 cash, which the husband withheld paying until the appeal was heard. Id. In this case,
husband was awarded a lien of $21,200.00 against the marital residence, which expressly did not
have to be satisfied until the youngest child turns eighteen, and husband is not entitled to collect the
judgment until that time.

               This issue has been addressed numerous times both by this Court and by the Supreme
Court, and the rule is that the statutory interest does not begin to accrue until the party awarded
judgment becomes entitled to the money. In Price v. Price, 472 S.W.2d 732 (Tenn. 1971), the
Supreme Court addressed a request for post-judgment interest on a divorce judgment which awarded
the wife alimony in solido payable in installments. The Court held that since the wife did not
become entitled to use of the money until each installment was due, she would not be entitled to
interest. Id. The Court quoted with approval from Gibson’s Suits in Chancery (4th Ed.) §564, as
follows:

                Hence, it is safe to say, that in all such cases interest should be allowed from the day
                the complainant had a right to the money he sues for.

Id. at 734. This rule has been followed repeatedly. See West American Ins. Co. v. Montgomery, 861
S.W.2d 230 (Tenn. 1993); Staggs v. National Health Corp., 924 S.W.2d 79 (Tenn. 1996); Whiteside
v. Whiteside, 1998 WL 237715 (Tenn. Ct. App. May 7, 1998) and Pertew v. Pertew, 1999 WL
486917 (Tenn. Ct. App. July 13, 1999).

              In this case, husband is not entitled to use of the money until the house is sold, and
to hold otherwise would be inequitable, as the father would be unjustly enriched at the mother’s


                                                  -2-
expense. The father’s issue regarding post-judgment interest is without merit.

               The wife appeals the failure of the Trial Judge to award her attorney’s fees in
procuring additional child support pursuant to Tenn. Code Ann. §36-5-103(c). The mother’s petition
in the Trial Court asked for attorney’s fees, but the judgment does not award fees. No transcript of
evidence was filed, and we must conclusively presume there was no abuse of discretion by the Trial
Judge in not awarding attorney’s fees. The wife also requests an award of her attorney’s fees on
appeal. We conclude from the record, that the wife is entitled to her costs and expenses incurred in
defending this appeal, pursuant to §27-1-122. It appears that the father’s appeal is frivolous and/or
was taken for delay. Accordingly, upon remand, the Trial Court will set reasonable attorney’s fees
and costs in defending this appeal for the mother, pursuant to the statute.

               The cost of the appeal is assessed to appellant.




                                                -3-